department of the treasury internal_revenue_service washington d c date sep employer_identification_number contact person id number telephone number sin sdollar_figure-o3 by dear applicant this is in response to your representative's letter of date requesting two rulings with respect to the sale of a painting by the club the club is a social and recreational club exempt from federal_income_tax pursuant to sec_501 of the internal_revenue_code its facilities consist of a furnished brick building with dining facilities and sleeping quarters situated on a lot with small lawn and an adjacent building housing squash courts and exercise equipment among the assets of the club is a painting received as a bequest in since that date the painting has been prominently displayed in the club's smail dining room the club contends that the painting is an important part of its exempt_function because it enhances a room where exempt_activities take place the club is not in the business of selling art nor is it an investor in art the club has never sold any other artwork in the club received an offer from an unrelated third party to purchase the painting which had substantially appreciated in value at that time the club aly was advised by its insurance carrier to increase the coverage of the painting to the appraised value of the painting due to concerns about the adequacy of the security protection at the club the insurance carrier also recommended that the painting be removed to a more secure location and membership determined that the club could not afford the expense of adequate security and removing the painting to a safer location would mean removing it from the club premises and putting it in storage in light of these factors the club determined to seil the painting and use the proceeds in furtherance of the club's exempt_purpose the painting was sold to an unrelated third party the club's board_of directors the club has requested the following rulings the painting is property used directly in the performance of the club's exempt_function such that the gain on the sale is excluded from tax by sec_512 of the code provided that the sales proceeds are spent entirely on property to be used in the performance of the club’s exempt_function within the period beginning one year before the date of the sale and ending three years after such date the sale of the painting will not adversely affect the club's exemption from tax as an organization described in sec_501 of the code sec_511 of the code imposes a tax on the unrelated_business_income of an organization described in sec_501 of the code sec_512 of the code provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications provided in paragraphs of subsection b and sec_512 of the code provides that if property used directly in the performance of the exempt_function of an organization described in sec_501 is sold by such an organization and within a period beginning one year before the date of such sale and ending three years after such date other_property is purchased and used by such organization directly in the performance of its exempt_function gain if any from such sale shall be recognized only to the extent that such organization’s sales_price of the old property exceeds the organization's cost of purchasing the other_property the painting in question hung for many years in the club's main dining room which was named for it performance of the club's exempt_function the club received the painting as a its use in this way constitutes use directly in the ol bequest for the use and enjoyment of its members and not as an investment there is no evidence that the club is in the business of buying or selling works_of_art the gain on the sale of the painting therefore qualifies for exclusion under sec_512 of the code assuming that the proceeds are used to purchaseother property used by the ciub directly in the performance of its exempt_function within the specified time period sec_501 of the code provides for the exemption from federal_income_tax of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_501 was amended by public law to provide that sec_501 organizations could receive some outside income without losing their exempt status senate report no 2d session 1976_2_cb_597 at page explains that a social_club is permitted to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax-exempt status however where a club receives unusual amount of income such as from the sale of its clubhouse or similar facility that income is not to be included in the formula that is such unusual income is not to be included in the gross_receipts of the club for purposes of the permitted percent allowance the senate report quoted above states that unusual amounts of income are to be excluded from both the numerator and the denominator for purposes of determining whether the limit has been exceeded the only example given is income from the sale of a clubhouse or similar facility as noted before the club is not in the business of buying and selling art it has never sold another painting and does not expect to sell any in the future furthermore since as discussed before the painting was used directly in the performance of the club's exempt_function its sale is similar to the sale of the clubhouse or similar facility referred to in the legislative_history the proceeds of the sale are therefore excluded from both the numerator and denominator for purposes of determining whether the limit has been exceeded the sale will therefore not adversely affect the club's exemption from tax based on the application of the above principles to the facts presented in your ruling_request we rule as follows the painting is property used directly in the performance of the club's exempt_function therefore the gain on the sale is excluded from tax by sec_512 of the code provided that the sales proceeds are spent entirely on property to be used in the club's exempt_function within the period beginning one year before the date of the sale and ending three years after such date ove the sale of the painting will not adversely affect the club’s exemption from tax as an organization described in sec_501 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based any changes that may have bearing on your tax status should be reported to the service we are sending a copy of this ruling to the te eg key district_office because this letter could help resolve any questions about your exempt status you should keep it with your permanent records if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours gerald v sack manager exempt_organizations technical group dod
